t c memo united_states tax_court spencer hosie and diane rice hosie petitioners v commissioner of internal revenue respondent docket no 16162-13l filed date david b porter for petitioners matthew d carlson for respondent memorandum opinion lauber judge in this collection_due_process cdp case petitioners seek review pursuant to sec_6320 and sec_6330 of the determinations by all statutory references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure we round all monetary amounts to the nearest dollar the internal_revenue_service irs or respondent to uphold the filing of a notice_of_federal_tax_lien nftl and two notices of intent to levy respondent has moved for summary_judgment under rule contending that there are no disputed issues of material fact and that his determination to uphold the collection actions was proper as a matter of law we agree and thus will grant the motion background the facts set forth below are based on the parties’ pleadings and attached documents petitioners resided in california when they petitioned this court petitioners both of whom are attorneys have a long history of noncompli- ance with their federal tax obligations for and petitioners filed joint income_tax returns but did not pay the balances due this case concerns two of those years and the irs assessed the tax_liabilities shown as due on petitioners’ and returns--dollar_figure and dollar_figure respectively--and began collection efforts on date the irs sent petitioners a letter final notice_of_intent_to_levy and notice of your right to a hearing regarding their liability three days later the irs sent petitioners a letter regarding their liability later that same month the irs filed an nftl regarding petition- ers’ liability and timely sent them a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 all letters were sent to petitioners’ last_known_address at their residence in belvedere california on date petitioners timely filed form request for a collection_due_process or equivalent_hearing they listed their and years as the subject of this hearing request they did not dispute their underlying tax_liability for either year and they did not request a collection alternative they stated their intention to sell their personal_residence to pay the balances due but indicated that i t will take six to eight weeks to do so on date the irs acknowledged receipt of petitioners’ hearing request and a settlement officer so from the irs appeals_office subsequently scheduled a telephone cdp hearing on date petitioners provided the so with financial information indicating that their assets included among other things equity in real_estate with an aggregate value of almost dollar_figure million property fair_market_value loan balance personal_residence vacation home dollar_figure big_number dollar_figure big_number estimated equity dollar_figure big_number on date the parties held a cdp hearing petitioners’ repre- sentative did not contest petitioners’ underlying tax_liability for either or but instead proposed an installment_agreement with a payment of dollar_figure per month by this time petitioners had defaulted on four previous installment agreements all involving their tax_liability these prior agreements executed in date date date and date required monthly payments ranging between dollar_figure and dollar_figure plus certain lump-sum payments in each case petitioners had made no payments or quickly reneged on their promises the so indicated that any new installment_agreement would have to include all outstanding tax_liabilities and would be considered only if petitioners made a substantial upfront payment the so directed petitioners’ attention to the dollar_figure million of equity in their real_estate as a source of funds to pay their tax_liabilities petitioners stated their intention to sell their personal_residence but requested that sale of their vacation home be delayed they had previously informed the irs of plans to sell their personal_residence in order to pay their tax_liabilities but had never followed through on those plans at the conclusion of the cdp hearing petitioners’ representative said he would discuss with petitioners the possibility of making a substantial upfront payment respondent alleges that the so scheduled a followup appointment with petitioners for date petitioners deny agreeing to a specific date neither petitioners nor their representative contacted the so after the date cdp hearing after waiting for months with no word from petitioners the so reviewed the case file he verified that the and assessments were properly made and that all other requirements of applicable law and administrative procedure had been met the so thereupon closed the case and on june and sent petitioners notices of determination sustaining the collection actions for and respectively petitioners timely sought review in this court a summary_judgment discussion the purpose of summary_judgment is to expedite litigation and avoid costly time-consuming and unnecessary trials fla peach corp v commissioner 90_tc_678 under rule b the court may grant summary_judgment when there is no genuine dispute as to any material fact and a decision may be rendered as a matter of law 98_tc_518 aff’d 17_f3d_965 7th cir in deciding whether to grant summary_judgment we construe factual materials and inferences drawn from them in the light most favorable to the nonmoving party ibid however the nonmoving party may not rest upon the mere allegations or denials of his pleadings but must set forth specific facts showing that there is a genuine dispute for trial rule d petitioners dispute whether the parties agreed to date as a specific date to discuss a partial payment option an so is not obligated to negotiate inde- finitely or wait any specific time after a cdp hearing before issuing a determina- tion see 137_tc_123 kuretski v commissioner tcmemo_2012_262 aff’d 755_f3d_929 d c cir clawson v commissioner tcmemo_2004_106 petitioners stated in their date hearing request that they needed six to eight weeks to sell their personal_residence more than six months elapsed before the so issued the notice_of_determination the cdp hearing was held on date when the so heard nothing from petitioners by late june he had waited long enough whether the parties explicitly agreed to a followup discussion on date is not an issue of material fact and petitioners have pointed to no other genuine dispute of material fact that would require trial see rule d sundstrand corp t c pincite this case is therefore appropriate for summary adjudication b collection_due_process petitioners concede their underlying tax_liabilities for and when there is no dispute concerning the underlying tax_liability we review the irs’ determination for abuse_of_discretion 114_tc_176 abuse_of_discretion exists when a determination is arbitrary capri- cious or without sound basis in fact or law see 125_tc_301 aff’d 469_f3d_27 1st cir we must determine whether the so in sustaining the collection actions properly verified that the requirements of applicable law and administrative procedure had been met considered any relevant issues petitioners raised and determined whether any proposed collection action balances the need for the efficient collection_of_taxes with the legitimate concern of the person that any collection action be no more intrusive than necessary sec_6330 after reviewing the record we conclude that the so properly verified that all requirements of applicable law and administrative procedure had been met peti- tioners assert that they did not receive a distinct irs letter scheduling a cdp hearing for and that they did not contemplate that the tax_year would be involved in the hearing but their cdp hearing request explicitly requested a hearing for both and 201l and their representative discussed both years with the so during the hearing see sec_301_6330-1 q a- d2 proced admin regs providing that to the extent practicable a cdp hearing for one tax period will be combined with any cdp hearings the taxpayer has requested for other tax periods there was no meaningful distinction between the two years the only relevant issue concerned petitioners’ eligibility for an installment_agreement and the facts pertinent to that question were the same for all open years petitioners do not contend that they were harmed in any way by their alleged nonreceipt of a distinct irs letter scheduling a cdp hearing for assuming arguendo that they did not receive such a letter any error was harmless petitioners next argue that the so abused his discretion by denying their request for an installment_agreement in its discretion the irs may accept an installment_agreement if it determines that doing so will facilitate full or partial collection of a tax_liability see sec_6159 the irs also has discretion to reject a proposed installment_agreement subject_to certain restrictions when the liability is below dollar_figure see 140_tc_173 sec_301_6159-1 c i proced admin regs this court gives due defer- ence to the determinations that the irs makes in the exercise of this discretionary authority see 112_tc_19 marascalco v commissioner tcmemo_2010_130 aff’d 420_fedappx_423 5th cir we will not substitute our judgment for that of the irs recalculate a taxpayer’s ability to pay or independently determine what would be an acceptable collection alternative see thompson t c pincite o’donnell v commissioner tcmemo_2013_247 the so rejected petitioners’ proposed installment_agreement after determin- ing that their tax_liabilities could be fully or partially satisfied by liquidating or borrowing against their assets dollar_figure million of equity in their residence and vacation home see internal_revenue_manual irm pt and date taxpayers do not qualify for installment agreements if balance due accounts can be fully or partially satisfied by liquidating assets boulware v commissioner tcmemo_2014_80 finding that settlement officer’s reliance on this irm provision was not an abuse_of_discretion petitioners made no showing of ill health economic hardship or other circumstance warranting an exception from this general_rule see eichler v commissioner t c __ __ slip op pincite date irm pt date id pt and between and petitioners had defaulted on four previous installment agreements one of which involved lower monthly payments than the dollar_figure they now promised to make the so did not abuse his discretion in rejecting this offer petitioners next argue that the so abused his discretion by refusing to withdraw the nftl filing for the irs’ decision whether to withdraw an nftl is discretionary if the irs determines conditions for withdrawal are present the irs may but is not required to authorize the withdrawal sec_301_6323_j_-1 proced admin regs even where the irs accepts an installment_agreement withdrawal of an nftl filing is not automatic see blackman v commissioner tcmemo_2013_194 petitioners contend that an nftl can complicate the sale of realty and that the so should have withdrawn the nftl to give them more time to sell their resi- dence petitioners’ argument is entirely hypothetical they set forth no facts to demonstrate that the existence of the nftl actually incommoded sale of the prop- erty or that withdrawal of the nftl would facilitate collection of their tax_liabilities speculation of this sort is insufficient to show that the so abused his discretion in declining to withdraw the nftl for see cunningham v commissioner tcmemo_2014_200 finally petitioners assert that the so did not properly balance the need for efficient collection_of_taxes with petitioners’ concerns that the collection action be no more intrusive than necessary but the so was far from ungenerous he was willing to consider a collection alternative despite petitioners’ ten-year history of noncompliance their default on four previous installment agreements and their possession of dollar_figure million of equity in their residence and vacation home he gave them three months after the cdp hearing to come forward with a serious proposal that would include a significant upfront payment he issued the notices of determination only after encountering a lengthy period of silence from peti- tioners this was not an abuse_of_discretion by any stretch of the imagination finding no abuse_of_discretion in any respect we will grant summary_judgment for respondent and affirm the proposed collection actions an appropriate order and decision will be entered
